Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
Claims 1-19 are objected to because of the following informalities:  The last step of the method recited in claim 1 should be amended to read: --determining the concentration of the one or more cannabinoid compounds in the test sample by the comparison of the resulting absorbance shift to the calibrated quantification reference chart—since it is only by comparing the resulting absorbance shift of the cannabinoid-sensitive visualization reagent after contact with the test sample to the absorbance shifts in the calibrated quantification chart that the concentration of the one or more cannabinoid compounds in the test sample can be determined.  At the end of line 4 in claim 12, the word –and—should be inserted since the kit only has one further component recited after line 4. Appropriate correction is required.
Claims 15 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite since it recites a kit but depends from claim 1, which recites a method. Therefore, claim 15 does not further limit the method of claim 1. Claim 15 should be amended to depend from claim 12. 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 3-4, 6, 8-11 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-9, 11, 14 and 17 of U.S. Patent No. 10,634,689. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for quantifying a concentration of one or more cannabinoid compounds in a test sample comprising contacting a test sample with at least one cannabinoid-sensitive visualization reagent, wherein the at least one cannabinoid-sensitive visualization reagent can be a modified Ghamrway reagent (i.e. p-dimethylaminobenzaldehyde (p-DMAB) and p-toluenesulfonic acid), allowing the at least one cannabinoid-sensitive visualization reagent to develop for a defined amount of time, comparing a resulting color change/absorbance shift of the at least one cannabinoid-sensitive visualization reagent to a calibrated quantification chart, wherein the calibrated quantification chart is calibrated by color/color intensity/absorbance to correspond to a range of concentrations of the one or more cannabinoid compounds, and determining a concentration of the one or more cannabinoid compounds in the test sample by the resulting color change/absorbance shift. Both sets of claims also recite that the at least one cannabinoid-sensitive visualization reagent can be impregnated and dried on a test strip, that the at least one cannabinoid-sensitive visualization reagent can comprise two or more cannabinoid-sensitive visualization reagents, that the test sample can be extracted from a solid test sample into a liquid test medium, wherein the liquid test medium comprises a lower alcohol such as methanol or isopropanol, and that the one or more cannabinoid compounds which are detected in the method comprise cannabidiol (CBD) and tetrahydrocannabinol (THC).  It is noted that the measurement of an absorbance shift of the at . 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GB 1,388,221.
GB 1,388,221 teaches of a method, an apparatus and a kit for determining the concentration of one or more narcotics in a liquid sample.  One of the narcotics detected in the method is cannabinoid compounds found in hashish such as cannabidiol ((CBD) and tetrahydrocannabinols (THC) (claim15).  The method comprises the steps of placing a sample containing a cannabinoid compound into a recess on a spotting plate, adding a solvent for the 
GB 1,388,221 fails to specifically teach that an absorbance shift of the at least one cannabinoid-sensitive visualization reagent is measured in the method and compared to the calibrated quantification reference chart comprising absorbance shifts of the at least one cannabinoid-visualization reagent caused by known concentrations of the one or more cannabinoid compounds over a range of concentrations in order to determine a concentration of the one of more cannabinoids in the sample. However, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to measure an absorbance shift of the at least one cannabinoid-sensitive visualization reagent in the method taught by GB 1,388,221 and compare the measured absorbance shift to the calibrated quantification reference chart comprising absorbance shifts of the at least one cannabinoid-sensitive visualization reagent caused by known concentrations of the one or more cannabinoid compounds in order to determine a concentration of the one of more cannabinoids in the sample since a color change of a reagent results in a shift of a measured absorbance of the reagent, and GB 1,388,221 teaches that when one or more cannabinoid compounds in the test sample react with the at least one cannabinoid-sensitive visualization reagent, the color intensity of the reagent changes, thus also leading to a shift in a measured absorbance of the reagent. Similarly, the color intensities in the calibrated quantification reference chart taught by GB 1,388,221 corresponding to known concentrations of a cannabinoid compound also represent a shift in a measured absorbance of the 
GB 1,388,221 also fails to specifically teach that the calibrated quantification reference chart contains colors or absorbance shifts of the cannabinoid-sensitive visualization reagent caused by known concentrations of the one or more cannabinoid compounds over a range of concentrations between 11% and 25% of the one or more cannabinoid compounds. However, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to include in the calibrated quantification reference chart taught by GB 1,388,221 colors or absorbance shifts of the cannabinoid-sensitive visualization reagent caused by known concentrations of the one or more cannabinoid compounds over a range of concentrations between 11% and 25% since the calibrated quantification reference chart taught by GB 1,388,221contains a color or absorbance shift of the cannabinoid-sensitive visualization reagent that corresponds to a 0% concentration of cannabinoid compounds (i.e. a negative color) and  several colors or absorbance shifts that correspond to different possible amounts or concentrations of the cannabinoid compounds present in a sample (i.e. several positive colors), wherein the positive  colors are dependent on the certain cannabinoid-sensitive visualization reagent used in the method such as Fast Blue B, and one of ordinary skill in the art would have found it obvious to use routine experimentation to determine an optimal concentration detection range and an upper limit of the range for the cannabinoid-sensitive visualization reagent used in the method taught by GB 1,388,221 in order to ensure that the visualization reagent is able to detect expected levels of cannabinoids routinely found in samples. 

Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record, in particular the closest prior art to GB 1,388,221, teaches or fairly suggests a method for quantifying a concentration of one or more cannabinoid compounds in a sample comprising contacting a test sample separately with at least two cannabinoid-sensitive visualization reagents for a period of time so that the reagents develop a color, comparing an absorbance shift of each of the reagents to a calibrated quantification reference wherein each of the reagents comprise a different optimal quantification range of a subset of cannabinoid concentrations comprising only a portion of the range of concentrations between 0% and 25%, and determining the concentration of the one or more cannabinoid compounds in the sample by the comparison of the resulting absorbance shifts to the calibrated quantification reference chart.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive.
The previous objection to the disclosure made in the last Office action mailed on October 8,2021 has been withdrawn in view of the amendments made to the specification. The rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over claims in U.S. Patent no. 10,634,689 is maintained since an acceptable terminal disclaimer has not been filed over this patent. The previous rejection of the claims under 35 USC 103 as being obvious over Fischer has been withdrawn. 
Applicants argue the rejection of the claims under 35 USC 103 as being obvious over GB 1,388,221 by stating that the GB reference is limited to detecting the presence or absence of narcotics or cannabinoid compounds in a sample, but does not teach or suggest a method of determining concentrations of narcotics or cannabinoids in a sample. This argument is not persuasive since the calibrated quantification reference chart taught by GB 1,388,221 includes positive colour values since intensity of colouration depends on the amount of narcotic or psychotropic substance present”. If only a presence or absence of a color change were being observed in the method taught by GB 1,388,221 as representative of a presence or absence of a narcotic or cannabinoid compound in a sample, then the color comparison chart taught by GB 1,388,221 would not include different positive color values or intensities representative of different amounts or concentrations of cannabinoid compounds in a sample. Rather, the color comparison chart would only contain a single color change corresponding to what happens when a narcotic or cannabinoid compound is present in a sample. 
Applicants also argue that GB 1,388,221 is silent regarding quantifying narcotics or cannabinoid compounds within a specific concentration range of 11%-25%, as now required by claims 1 and 12. This argument is not persuasive since the calibrated quantification reference chart taught by GB 1,388,221 includes a value corresponding to a 0% concentration of cannabinoid compounds, several values corresponding to positive concentrations of cannabinoid compounds, and some upper limit of concentration of cannabinoid compounds which is dependent upon and appropriate for the color reagent used. It would have been obvious for one of ordinary skill in the art to use routine experimentation to determine an optimal concentration detection range and an upper limit of the optimal concentration detection range for the particular cannabinoid-sensitive visualization reagent used in the method taught by GB 1,388,221 in order to ensure that the visualization reagent is able to detect expected levels of cannabinoids routinely 
As noted above, claims 20-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  In addition, a terminal disclaimer over U.S. Patent no. 10,634,689 is needed in order to allow claims 20-21. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 8, 2022